Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment
The amendment dated November 13, 2020 has been entered. Claims 1, 3, 5, 7, and 9 remain pending in the application with claims 2, 4, 6, and 8 having been canceled. Applicant’s amendments to the Claims have overcome each and every objection set forth in the Non-Final Office Action dated August 13, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant’s arguments filed November 13, 2020 with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely exclusively on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, and as discussed in more detail in the Office Action below, the newly introduced reference Oh (US 2009/0156355) teaches the calculation of the motor torque of a hybrid vehicle during an engine start based on a variety of different parameters including the slip amount vs. time in Par 61, 68-69, and Fig. 3B and 3C. It would have been obvious to add this teaching of basing the motor torque on the slip amount vs. time to the combination of Kazunari, Yoshida, and Tanishima which teaches varying the speed of increase of the power transmission rate of the clutch, which would be equivalent to 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 30, “be second target torque” should be –be a second target torque--
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
In line 29, “be second target torque” should be –be a second target torque--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunari (Japanese Patent Application JP-2011046282 with English Translation Provided) in view of Yoshida (US Patent Application Publication 2011/0245034), Tanishima (US Patent Application Publication 2014/0136039), and Oh (US Patent Application Publication 2009/0156355).

Regarding Claim 1:
Kazunari discloses
A vehicle control apparatus (Kazunari: Control Device 40 Fig. 1) comprising: (Kazunari: Par 30)
a motor driving system including a traveling motor (Kazunari: Motor Generator Fig. 1) and a wheel (Kazunari: Drive Wheel 14 Fig. 1) coupled to the traveling motor; (Kazunari: Par 27)
a clutch mechanism (Kazunari: Clutch 18 Fig. 1) provided between an engine (Kazunari: Engine 20 Fig. 1) and the motor driving system, the clutch mechanism having an operation state that is switchable between an engagement state and a release state; (Kazunari: Par 27)
a clutch controller (Kazunari: Control Device 40 Fig. 1) configured to switch the operation state of the clutch mechanism from the release state to the engagement state upon switching of a traveling mode from a motor traveling mode to an engine traveling mode, (Kazunari: Par 30-35)
the motor traveling mode allowing for traveling based on the traveling motor, (Kazunari: Par 31-35)
the engine traveling mode allowing for traveling based on the engine; (Kazunari: Par 31-35)
an engine controller (Kazunari: Control Device 40 Fig. 1) configured to start the engine upon the switching of the traveling mode from the motor traveling mode to the engine traveling mode; (Kazunari: Par 30-35)
and a motor controller (Kazunari: Control Device 40 Fig. 1) configured to control the traveling motor to suppress variation in torque at a time of the starting of the engine, upon the switching of the traveling mode from the motor traveling mode to the engine traveling mode, (Kazunari: Par 51)
wherein the clutch controller is configured to control the clutch mechanism to be brought into the engagement state at a first engaging speed when the engine is started on a condition that a revolution speed of the motor driving system is higher than a revolution threshold, (Kazunari: Par 49)
and configured to control the clutch mechanism to be brought into the engagement state at a second engaging speed when the engine is started on a condition that the revolution speed of the motor driving system is lower than the revolution threshold, the second engaging speed being lower than the first engaging speed. (Kazunari: Par 49)
Kazunari discloses the use of an embodiment in which the torque of a hybrid vehicle is controlled by the engagement speed of the clutch and an embodiment in which the torque of a hybrid vehicle is controlled by the motor generator together in Par 72.  In Par 50-56, Kazunari discloses the use of a torque of an opposite phase applied by the motor when the engine torque exceeds a threshold value 
Kazunari does not appear to explicitly disclose:
wherein the motor controller is configured to control the torque of the traveling motor based on the engaging speed
wherein, when the engine is started on the condition that the revolution speed of the motor driving system is higher than the revolution threshold, the motor controller is configured to control the torque of the traveling motor to be a first target torque, the first target torque being determined based on the first engaging speed,
and wherein, when the engine is started on the condition that the revolution speed of the motor driving system is lower than the revolution threshold, the motor controller is configured to control the torque of the traveling motor to be second target torque, the second target torque being determined based on the second engaging speed.

Kazunari teaches a control device for a motor of a hybrid vehicle which controls the motor torque of a vehicle to cancel sudden changes in torque during the startup of an engine when the required power exceeds a threshold power. Yoshida teaches the general use of a motor generator to cancel out the torque of an engine during the start of combustion of the engine in a hybrid vehicle. Yoshida teaches 
As such, Yoshida teaches:
and a motor controller (Kazunari: Control Device 40 Fig. 1) configured to control the traveling motor to suppress variation in torque at a time of the starting of the engine, upon the switching of the traveling mode from the motor traveling mode to the engine traveling mode, (Yoshida: Par 112)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the engine torque cancelation method as taught by Yoshida to the hybrid engine start as taught by Kazunari.  Both Kazunari and Yoshida teach similar ways to prevent a sudden change in the torque of a hybrid vehicle by canceling out the engine torque through the use of an opposite torque supplied by the motor generator. It would have been obvious to add the general use of this technique as taught by Yoshida to cancel out the difference between the engine torque and the requested engine torque.  A person of ordinary skill in the arts would have been motivated to combine the teachings of Kazunari and Yoshida because of the motivation found in Par 5 of Yoshida and would improve Kazunari by suppressing the transmission of torque fluctuations generated by the internal combustion engine.

Kazunari teaches changing the engagement speed of a clutch based upon vehicle speed, and it would be an obvious variation to use the motor speed when the vehicle is under motor control as discussed above. Tanishimi explicitly teaches the use of the revolution speed of the motor to determine the traveling speed of the vehicle and the benefits of using this alternative.  Tanishimi also teaches the use 
As such, Tanishimi teaches:
when the engine is started on a condition that a revolution speed of the motor driving system is higher than a revolution threshold, (Tanishimi: Par 69)
when the engine is started on a condition that the revolution speed of the motor driving system is lower than the revolution threshold (Tanishimi: Par 69)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included Tanishimis use of the revolution speed of the motor as an alternative to the method of Kazunari which bases the clutch engagement speed upon the traveling speed of the vehicle. Both Kazunari and Tanishimi teach similar methods of varying the clutch engagement rate to suppress shock to the vehicle and it would have been obvious to base that determination upon the motor speed.  A person of ordinary skill in the arts would have been motivated to combine the teachings of Kazunari and Tanishimi because of the motivation found in Par 84 of Tanishimi and would improve Kazunari by increasing the ability to accurately detect a vehicle stop at low vehicle speeds.

Modified Kazunari teaches a system which uses the torque of a motor of a hybrid vehicle to suppress variations between the torque transmitted from the engine and the torque that is needed to drive the vehicle. Modified Kazunari teaches in Par 49 of Kazunari that the engagement rate of the clutch may be changed based upon the vehicle speed and teaches in Par 69 of Tanishimi that the vehicle speed and the motor speed may be equivalent. Oh teaches a system and method for controlling clutch engagement during an engine start that shows a detailed flow process for the calculation of the clutch and motor commands during clutch engagement and shows in Fig. 3B and 3C the calculation of a VFS current 
As such, Oh teaches:
the motor controller is configured to control the torque of the traveling motor to be a target torque, the target torque being determined based on an engaging speed (Oh: Par 61, 68-69, and Fig. 3B and 3C.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the detailed parameters and calculations for the clutch pressure and motor torque during the start of an engine based upon slip amount vs. time as taught by Oh to the system and method for starting an engine in a hybrid vehicle as taught by modified Kazunari. Both modified Kazunari and Oh teach a hybrid vehicle that uses clutch parameters to control the start of an engine and it would have been obvious to include the use of the slip amount vs. time to calculate parameters such as the clutch pressure and motor torque as taught by Oh to modified Kazunari to control the torque transmitted to the vehicle and reduce the engagement impact. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Kazunari and Oh because of the motivation found in Par 74 of Oh and would improve modified Kazunari by reducing the engagement impact during clutch engagement.
Modified Kazunari further teaches:
wherein, when the engine is started on the condition that the revolution speed of the motor driving system is higher than the revolution threshold, the motor controller is configured to control the torque of the traveling motor to be a first target torque, the first target torque being determined based on the first engaging speed, (Par 49 of Kazunari in combination with Par 63 and 69 of Tanishimi teach that the engagement speed of the clutch may be varied based upon the motor speed of the vehicle and Oh teaches in Par 61 and 68-69 that the motor torque 
and wherein, when the engine is started on the condition that the revolution speed of the motor driving system is lower than the revolution threshold, the motor controller is configured to control the torque of the traveling motor to be second target torque, the second target torque being determined based on the second engaging speed. (Par 49 of Kazunari in combination with Par 63 and 69 of Tanishimi teach that the engagement speed of the clutch may be varied based upon the motor speed of the vehicle and Oh teaches in Par 61 and 68-69 that the motor torque during clutch engagement may be based upon the slip rate of the vehicle vs. time which is equivalent to the clutch engagement speed.)

Regarding Claim 3:
The combination of Kazunari, Yoshida, Tanishimi, and Oh teach, as shown in the rejection above, the limitations of Claim 1.
Modified Kazunari further teaches:
wherein the condition that the revolution speed of the motor driving system is higher than the revolution threshold comprises a condition that the motor driving system revolves, (Tanishimi: Par 63 and Par 69)
and the condition that the revolution speed of the motor driving system is lower than the revolution threshold comprises a condition that the motor driving system is stopped. (Tanishimi: Par 63 and Par 69)
It would have been obvious to a person of ordinary skill in the arts to have further added the condition of the motor speed being zero as taught by Tanishimi to the system as taught by modified Kazunari. The condition of having the motor speed at zero as taught by Tanishimi allows the vehicle to ensure that the 

Regarding Claim 9:
Kazunari discloses:
A vehicle control apparatus (Kazunari: Control Device 40 Fig. 1) comprising: (Kazunari: Par 30)
a motor driving system including a traveling motor (Kazunari: Motor Generator Fig. 1) and a wheel (Kazunari: Drive Wheel 14 Fig. 1) coupled to the traveling motor; (Kazunari: Par 27)
a clutch mechanism (Kazunari: Clutch 18 Fig. 1) provided between an engine (Kazunari: Engine 20 Fig. 1) and the motor driving system and has an operation state that is switchable between an engagement state and a release state; (Kazunari: Par 27)
and circuitry (Kazunari: Control Device 40 Fig. 1) configured to (Kazunari: Par 30)
switch the operation state of the clutch mechanism from the release state to the engagement state upon switching of a traveling mode from a motor traveling mode to an engine traveling mode, (Kazunari: Par 30-35)
the motor traveling mode allowing for traveling based on the traveling motor, (Kazunari: Par 31-35)
the engine traveling mode allowing for traveling based on the engine
start the engine upon the switching of the traveling mode from the motor traveling mode to the engine traveling mode, (Kazunari: Par 30-35)
control the traveling motor to suppress variation in torque at a time of the starting of the engine, upon the switching of the traveling mode from the motor traveling mode to the engine traveling mode, (Kazunari: Par 51)
control the clutch mechanism to be brought into the engagement state at a first engaging speed when the engine is started on a condition that a revolution speed of the motor driving system is higher than a revolution threshold, (Kazunari: Par 49)
and control the clutch mechanism to be brought into the engagement state at a second engaging speed when the engine is started on a condition that the revolution speed of the motor driving system is lower than the revolution threshold, the second engaging speed being lower than the first engaging speed. (Kazunari: Par 49)
Kazunari discloses the use of an embodiment in which the torque of a hybrid vehicle is controlled by the engagement speed of the clutch and an embodiment in which the torque of a hybrid vehicle is controlled by the motor generator together in Par 72.  In Par 50-56, Kazunari discloses the use of a torque of an opposite phase applied by the motor when the engine torque exceeds a threshold value and it would have been obvious to a person of ordinary skill in the art to apply the use of this method to the engagement speed control of the clutch as described in the embodiment of Kazunari outlined in Par 46-49 because both embodiments are used to suppress vibrations in the vehicle.  Kazunari also discloses the use of the traveling speed of the vehicle as the basis for determining the engagement speeds of the clutch, however the use of the revolution speed of the claimed motor traveling system speed of the would be an obvious variant as the traveling speed of a vehicle can be directly correlated to the speed of the wheels of the vehicle. In addition, Yoshida below teaches the use of a motor to cancel out the engine torque when the engine combustion starts.

wherein the circuitry is configured to control the torque of the traveling motor based on the engaging speed
wherein, when the engine is started on the condition that the revolution speed of the motor driving system is higher than the revolution threshold, the circuitry is configured to control the torque of the traveling motor to be a first target torque, the first target torque being determined based on the first engaging speed,
and wherein, when the engine is started on the condition that the revolution speed of the motor driving system is lower than the revolution threshold, the circuitry is configured to control the torque of the traveling motor to be second target torque, the second target torque being determined based on the second engaging speed.

Kazunari teaches a control device for a motor of a hybrid vehicle which controls the motor torque of a vehicle to cancel sudden changes in torque during the startup of an engine when the required power exceeds a threshold power. Yoshida teaches the general use of a motor generator to cancel out the torque of an engine during the start of combustion of the engine in a hybrid vehicle. Yoshida teaches comparing the engine torque to the requested engine torque during the start of the engine and canceling out the engine torque by applying a motor torque that is the reverse of the engine torque to keep the output torque at the requested level.
As such, Yoshida teaches:
control the traveling motor to suppress variation in torque at a time of the starting of the engine, upon the switching of the traveling mode from the motor traveling mode to the engine traveling mode, (Yoshida: Par 112)


Kazunari teaches changing the engagement speed of a clutch based upon vehicle speed, and it would be an obvious variation to use the motor speed when the vehicle is under motor control as discussed above. Tanishimi explicitly teaches the use of the revolution speed of the motor to determine the traveling speed of the vehicle and the benefits of using this alternative.  Tanishimi also teaches the use of two modes of starting the engine of a hybrid with different torque engagement rates based upon the determination of the vehicle being stopped.
As such, Tanishimi teaches:
when the engine is started on a condition that a revolution speed of the motor driving system is higher than a revolution threshold, (Tanishimi: Par 69)
when the engine is started on a condition that the revolution speed of the motor driving system is lower than the revolution threshold (Tanishimi: Par 69)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included Tanishimis use of the revolution speed of the motor as an alternative 

Modified Kazunari teaches a system which uses the torque of a motor of a hybrid vehicle to suppress variations between the torque transmitted from the engine and the torque that is needed to drive the vehicle. Modified Kazunari teaches in Par 49 of Kazunari that the engagement rate of the clutch may be changed based upon the vehicle speed and teaches in Par 69 of Tanishimi that the vehicle speed and the motor speed may be equivalent. Oh teaches a system and method for controlling clutch engagement during an engine start that shows a detailed flow process for the calculation of the clutch and motor commands during clutch engagement and shows in Fig. 3B and 3C the calculation of a VFS current command which controls the clutch pressure based upon a desired rate of slip vs. time and the calculation of a motor torque based upon the VFS current command.
As such, Oh teaches:
wherein the circuitry is configured to control the torque of the traveling motor based on the engaging speed (Oh: Par 61, 68-69, and Fig. 3B and 3C.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the detailed parameters and calculations for the clutch pressure and motor torque during the start of an engine based upon slip amount vs. time as taught by Oh to the system and method for starting an engine in a hybrid vehicle as taught by modified Kazunari. Both modified Kazunari and Oh teach a hybrid vehicle that uses clutch parameters to control the start of an 
The combination of modified Kazunari and Oh further teaches:
wherein, when the engine is started on the condition that the revolution speed of the motor driving system is higher than the revolution threshold, the circuitry is configured to control the torque of the traveling motor to be a first target torque, the first target torque being determined based on the first engaging speed, (Par 49 of Kazunari in combination with Par 63 and 69 of Tanishimi teach that the engagement speed of the clutch may be varied based upon the motor speed of the vehicle and Oh teaches in Par 61 and 68-69 that the motor torque during clutch engagement may be based upon the slip rate of the vehicle vs. time which is equivalent to the clutch engagement speed.)
and wherein, when the engine is started on the condition that the revolution speed of the motor driving system is lower than the revolution threshold, the circuitry is configured to control the torque of the traveling motor to be second target torque, the second target torque being determined based on the second engaging speed. (Par 49 of Kazunari in combination with Par 63 and 69 of Tanishimi teach that the engagement speed of the clutch may be varied based upon the motor speed of the vehicle and Oh teaches in Par 61 and 68-69 that the motor torque during clutch engagement may be based upon the slip rate of the vehicle vs. time which is equivalent to the clutch engagement speed.)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunari (Japanese Patent Application JP-2011046282 with English Translation Provided) in view of Yoshida (US Patent Application Publication 2011/0245034), Tanishima (US Patent Application Publication 2014/0136039), and Oh (US Patent Application Publication 2009/0156355) as applied to claims 1 and 3, respectively, above, and further in view of Jinbo (US Patent Application Publication 2013/0085634).

Regarding Claim 5:
The combination of Kazunari, Yoshida, Tanishimi, and Oh teach, as shown in the rejection above, the limitations of Claim 1.
Modified Kazunari does not appear to explicitly disclose:
further comprising a torque converter provided between the engine and the clutch mechanism.
Jinbo teaches a control apparatus for generating a damping torque from the motor generator of a hybrid vehicle in order to suppress variations in torque during the start of the engine.  Jinbo explicitly teaches the use of a torque converter between the engine and the clutch of a hybrid vehicle.  The use of torque converters and their effects would have been known by a person of ordinary skill in the arts before the effective filing date of the claimed invention.
As such, Jinbo teaches:
further comprising a torque converter (Jinbo: Torque Converter Par 30) provided between the engine and the clutch mechanism. (Jinbo: Par 30)
It would have been obvious to a person of ordinary skill in the arts before the effective filing date of the claimed invention to have added a torque converter between the engine and the clutch of the hybrid vehicle as taught by Jinbo to modified Kazunari. The use of a torque converter is well known in the art and a person of ordinary skill in the art would have known that transmission systems commonly use 

Regarding Claim 7:
The combination of Kazunari, Yoshida, Tanishimi, and Oh teach, as shown in the rejection above, the limitations of Claim 3.
Modified Kazunari does not appear to explicitly disclose:
further comprising a torque converter provided between the engine and the clutch mechanism.

Jinbo teaches a control apparatus for generating a damping torque from the motor generator of a hybrid vehicle in order to suppress variations in torque during the start of the engine.  Jinbo explicitly teaches the use of a torque converter between the engine and the clutch of a hybrid vehicle.  The use of torque converters and their effects would have been known by a person of ordinary skill in the arts before the effective filing date of the claimed invention.
As such, Jinbo teaches:
further comprising a torque converter (Jinbo: Torque Converter Par 30) provided between the engine and the clutch mechanism. (Jinbo: Par 30)
It would have been obvious to a person of ordinary skill in the arts before the effective filing date of the claimed invention to have added a torque converter between the engine and the clutch of the hybrid .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshikawa (US 2012/0290158) is pertinent because it teaches a power transmitting apparatus for starting a vehicle that has a slow and a rapid engagement mode when drive request of a clutch is present.
Ueno (US 2007/0227791) is pertinent because it teaches a hybrid vehicle driving mode transition controller that starts a hybrid vehicle engine and computes the required torque of the motor generator based on the clutch engagement state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669